 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.1 Filed 02/23/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

D. M. ROTTERMOND INC.,
a Michigan corporation,

       Plaintiff,

vs.                                                  Case No.:
                                                     Hon.
TALINE SHIKLANIAN,
an individual, and
TALINE’S FINE JEWELRY LLC,
a Michigan limited liability company,

       Defendants.


CLARK HILL PLC
Jeremy S. Motz (P69022)
151 S. Old Woodward Ave., Suite 200
Birmingham, MI 48009
(248) 988-5895
jmotz@clarkhill.com
   -and-
Benjamin I. Shipper (P77558)
500 Woodward Ave., Suite 3500
Detroit, Michigan 48226
(313) 965-8300
bshipper@clarkhill.com
Attorneys for Plaintiff


   VERIFIED COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

      NOW COMES Plaintiff D. M. Rottermond Inc. (“Rottermond” or

“Plaintiff”), through its attorneys Clark Hill PLC, and for its Verified Complaint for
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.2 Filed 02/23/21 Page 2 of 20




Injunctive and Other Relief (“Verified Complaint”) against Defendants Taline

Shiklanian (“Shiklanian”) and Taline’s Fine Jewelry LLC (“Taline’s Fine

Jewelry”) (collectively, “Defendants”) states as follows:

                                    INTRODUCTION

       1.        Plaintiff D. M. Rottermond Inc.—a high-end custom jewelry retailer—

brings this action for monetary damages and injunctive relief against its former

employee (Defendant Shiklanian) and the former employee’s newly formed

competing jewelry store (Defendant Taline’s Fine Jewelry), for, among other things,

Defendants’ misappropriation of Plaintiff’s trade secrets and breach of certain

restrictive employment agreements between Plaintiff and Defendant Shiklanian.

                            PARTIES AND JURISDICTION

       2.        Plaintiff is a Michigan corporation with its principal places of business

in the Counties of Oakland and Livingston, State of Michigan, both of which are

within this District.

       3.        Upon information and belief, Defendant Shiklanian is an individual

residing in the County of Livingston, State of Michigan, within this District.

       4.        Taline’s Fine Jewelry is a Michigan limited liability company with its

principal place of business in the County of Livingston, State of Michigan, within

this District.

       5.        This Court has jurisdiction over Plaintiff’s federal Defend Trade


                                              2
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.3 Filed 02/23/21 Page 3 of 20




Secrets Act claim pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1836(c). This Court

also has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367.

      6.     This Court has personal jurisdiction over Defendants because they

reside in and transact business within the State of Michigan.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)

because both Defendants are located and reside within this District, and pursuant to

28 U.S.C. § 1391(b)(2) because a substantial part of the events and omissions giving

rise to Plaintiff’s claims occurred within this District.

                             STATEMENT OF FACTS

      8.     Plaintiff operates Rottermond Jewelers, a high-end custom jewelry

store with two locations, in Milford, Michigan (the “Milford Store”), and Brighton,

Michigan (the “Brighton Store”).

      9.     Defendant Shiklanian is a former employee of Plaintiff who worked

most recently at Plaintiff’s Milford Store.

      10.    Plaintiff first hired Defendant Shiklanian in or around June 2017.

      11.    On June 28, 2017, as part of the commencement of Defendant

Shiklanian’s employment with Plaintiff, Defendant Shiklanian signed a “No

Competition, Non-Disclosure, and Confidentiality Agreement” with Plaintiff (the

“Restrictive Agreement”). A copy of the Restrictive Agreement is in Defendant


                                           3
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.4 Filed 02/23/21 Page 4 of 20




Shiklanian’s possession and therefore it need not be attached here but is nevertheless

appended to this Verified Complaint as Exhibit 1.

      12.    In relevant part, the Restrictive Agreement provides that, during

Defendant Shiklanian’s employment with Plaintiff, and for one year after her

employment with Plaintiff terminates, Defendant Shiklanian is prohibited from

“engag[ing] in or contribut[ing] my knowledge to any work which is competitive

with the work” Defendant Shiklanian performed during the one year immediately

prior to the termination of Defendant Shiklanian’s employment. Exhibit 1 ¶ 1.

      13.    The geographic scope of the employment and competitive aspects of

the Restrictive Agreement is a 25-mile radius around Plaintiff’s jewelry stores (i.e.,

its Milford Store and its Brighton Store). Id.

      14.    In addition, the Restrictive Agreement provides that, “[b]oth during and

after” Defendant Shiklanian’s employment with Plaintiff, Defendant Shiklanian is

prohibited from “directly or indirectly disclos[ing] or us[ing] for the benefit of

myself or any other person or business, any trade secret or confidential information”

Defendant Shiklanian acquired during her employment with Plaintiff, and that she

“will not use such trade secrets or confidential information in any way other than as

an employee of [Plaintiff] to further [Plaintiff]’s interests.” Id. ¶ 2.

      15.    The Restrictive Agreement defines “trade secrets and confidential

information” as “includ[ing] any compilation of information used by [Plaintiff]


                                            4
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.5 Filed 02/23/21 Page 5 of 20




which gives it an advantage over competitors who do not know or use it,” including

“documentation, drawings, designs, molds, picture[s], waxes, personnel data,

payroll data, financial information, billing information, customer lists, information

about customers’ practices and requirements and product designs[,] and . . .

confidential information which [Plaintiff] obtains from any of its customers or any

other parties.” Id.

      16.    Throughout her employment, Plaintiff employed Defendant Shiklanian

as a sales associate.

      17.    As a sales associate, Defendant Shiklanian acquired knowledge of:

Plaintiff’s customer lists and contact information; information about Plaintiff’s

customers’ practices, requirements, and product designs; Plaintiff’s financial and

billing information, including its pricing for services and jewelry items, cost and

profit structures; and other commercially sensitive information, devices, methods,

techniques, and processes from which Plaintiff derives economic value by

maintaining the secrecy of such information.

      18.    As a sales associate, Defendant Shiklanian also worked directly, and

established contacts and business relationships, with Plaintiff’s client and

prospective clients.

      19.    On or around March 16, 2020, Plaintiff laid off Defendant Shiklanian

(and other employees of Plaintiff) as a result of Plaintiff’s general reduction in its


                                          5
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.6 Filed 02/23/21 Page 6 of 20




workforce following the State of Michigan’s implementation of certain COVID-19

pandemic restrictions and their anticipated effect on Plaintiff’s business.

      20.    In or around June 2020, after several of the State of Michigan’s

COVID-19 pandemic restrictions were eliminated or relaxed, Plaintiff invited

Defendant Shiklanian to become reemployed with Plaintiff, but Defendant

Shiklanian refused.

      21.    On June 26, 2020, Plaintiff sent a copy of the Restrictive Agreement to

Defendant Shiklanian.

      22.    Toward the end of July 2020, Defendant Shiklanian contacted Plaintiff

and asked to be released from the Restrictive Agreement, which Plaintiff refused to

do.

      23.    Unbeknownst to Plaintiff at the time, on or about July 9, 2020—prior

to asking Plaintiff to release her from the Restrictive Agreement—Defendant

Shiklanian filed articles of organization to operate a competing high-end custom

jewelry store called “Taline’s Fine Jewelry,” in violation of the Restrictive

Agreement. Exhibit 2.

      24.    Plaintiff first learned about Defendant Shiklanian’s breach of the

Restrictive Agreement after the Livingston Daily, a local newspaper, published a

November 21, 2020, article about the grand opening of Defendant Shiklanian’s store

at 102 West Grand River Avenue, Howell, Michigan. Exhibit 3 (available at


                                          6
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.7 Filed 02/23/21 Page 7 of 20




https://www.livingstondaily.com/story/news/local/community/howell/2020/11/21/

historic-building-gets-reboot-new-jeweler-yoga-studio-howell/3775903001).

       25.   Defendant Taline’s Fine Jewelry’s Howell storefront is squarely within

the Restrictive Agreement’s 25-mile geographic restriction from both its Milford

Store and its Brighton Store. See also Exhibit 4.

       26.   As part of a promotional interview Defendant Shiklanian granted to the

Livingston Daily, Defendant Shiklanian discussed how, after the termination of her

employment with Plaintiff—which the newspaper mentions by name—Defendant

Shiklanian’s “cousin's wife, Krystal Shiklanian, encouraged her to open her own

store.” Exhibit 3.

       27.   Defendant Taline’s Fine Jewelry’s website states that Defendant

Shiklanian previously worked in jewelry store showrooms (e.g., while employed

with Plaintiff), and that she intends to use the “knowledge [she] accrued” there to

sell   jewelry   to   clients   at   Defendant      Taline’s   Fine   Jewelry’s.   See

https://www.talinejewelry.com/about.

       28.   Defendant Taline’s Fine Jewelry’s website further lists rings,

necklaces, earrings, bracelets for sale at price ranges from $22.00 to $15,900.00. Id.

       29.   Despite owning and operating Taline’s Fine Jewelry, on December 10,

2020, Shiklanian sought an extension of unemployment benefits paid to her by

Plaintiff.


                                          7
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.8 Filed 02/23/21 Page 8 of 20




      30.    During the weeks leading up to the 2020 Christmas holiday—which is

a notoriously busy time of year during which Plaintiff engages in its highest volume

of sales—one of Plaintiff’s long-tenured employees learned that Defendants had

contacted several of Plaintiff’s long-time customers to inform them of Defendants’

new competing jewelry store and to solicit them for jewelry sales, in further violation

of the Restrictive Agreement.

      31.    In addition to Defendants’ two attempts to solicit Plaintiff’s long-time

clients of which Plaintiff is presently aware, Defendant Shiklanian has, upon

information and belief, disclosed and/or used Plaintiff’s trade secrets and

confidential information and breached the Restrictive Agreement in other ways.

      32.    On December 23, 2020, Plaintiff sent Defendants a letter addressed to

Defendant Shiklanian at Defendant Taline’s Fine Jewelry’s registered address

advising her of her obligations under the Restrictive Agreement; that Defendant

Shiklanian is unlawfully competing with Plaintiff through her operation of

Defendant Taline’s Fine Jewelry; and asking Defendants to cease and desist from

any further breaches of the Restrictive Agreement.

      33.    Upon information and belief, Defendant Shiklanian is still operating

Defendant Taline’s Fine Jewelry from its Howell storefront.

      34.    If Defendants are not enjoined from violating and/or interfering with

the Restrictive Agreement and/or misappropriating Plaintiff’s trade secrets, Plaintiff


                                          8
 Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.9 Filed 02/23/21 Page 9 of 20




will suffer substantial and irreparable harm, including but not limited to the

continued loss of confidential and trade secret information, clients and prospective

clients, and goodwill.

         COUNT I—Violation of the Federal Defend Trade Secrets Act
                        (against all Defendants)

      35.     Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

      36.     Plaintiff’s confidential, proprietary, and trade secret information

includes its customer lists and contact information, information about Plaintiff’s

customers’ practices, requirements, and product designs, Plaintiff’s financial and

billing information, including its pricing for services and jewelry items, cost and

profit structures.

      37.     This confidential, proprietary, and trade secret information individually

and collectively constitutes a “trade secret” within the meaning of the federal Defend

Trade Secrets Act (i.e., 28 U.S.C. § 1839(3)).

      38.     Plaintiff has taken reasonable measures to keep such confidential,

proprietary, and trade secret information secret.

      39.     Plaintiff’s confidential, proprietary, and trade secret information

derives independent economic value from not being generally known to, and not

being readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information.

                                           9
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.10 Filed 02/23/21 Page 10 of 20




      40.    Plaintiff’s confidential, proprietary, and trade secret information is

related to services used in, or intended for use in, interstate commerce.

      41.    Defendants misappropriated Plaintiff’s confidential, proprietary, and

trade secret information by disclosing and using (and planning to disclose and use)

said information without express or implied consent.

      42.    At the time Defendants disclosed and used (and planned to disclose and

use) Plaintiff’s confidential, proprietary, and trade secret information, Defendants

knew or had reason to know that they acquired said information: through improper

means; under circumstances giving rise to Defendants’ duties to maintain the secrecy

of said information and limit its use; and from or through individuals who owed a

duty to maintain the secrecy of said information and limit its use.

      43.    Defendants’ misappropriation of Plaintiff’s confidential, proprietary,

and trade secret information was willful and malicious.

      44.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, Plaintiff has suffered and will continue to suffer actual damages, and

Defendants have been unjustly enriched.

      45.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff confidential, proprietary, and trade secret information,

Plaintiff is entitled to an award of actual damages, including but not limited to the


                                         10
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.11 Filed 02/23/21 Page 11 of 20




value of the unjust enrichment caused by Defendants’ misappropriation and benefit

therefrom, in an amount to be determined at trial.

      46.     As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, Plaintiff also seeks an award of exemplary damages, attorney’s fees,

and costs.

      47.     As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, and to prevent actual or threatened misappropriation of such

information, Plaintiff also seeks injunctive relief pursuant to 18 U.S.C. §

1836(b)(3)(A).

      COUNT II—Violation of the Michigan Uniform Trade Secrets Act
                       (against all Defendants)

      48.     Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

      49.     Plaintiff’s confidential, proprietary, and trade secret information

includes its customer lists and contact information, information about Plaintiff’s

customers’ practices, requirements, and product designs, Plaintiff’s financial and

billing information, including its pricing for services and jewelry items, cost and

profit structures.

      50.     This confidential, proprietary, and trade secret information individually

                                          11
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.12 Filed 02/23/21 Page 12 of 20




and collectively constitutes a “trade secret” within the meaning of the Michigan

Uniform Trade Secrets Act (i.e., M.C.L. § 445.1902(d)).

       51.       Plaintiff has taken reasonable measures to keep such confidential,

proprietary, and trade secret information secret.

       52.       Plaintiff’s confidential, proprietary, and trade secret information

derives independent economic value from not being generally known to, and not

being readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information.

       53.       Defendants misappropriated Plaintiff’s confidential, proprietary, and

trade secret information by disclosing and using (and planning to disclose and use)

said information without express or implied consent.

       54.       At the time Defendants disclosed and used (and planned to disclose and

use) Plaintiff’s confidential, proprietary, and trade secret information, Defendants

knew or had reason to know that they acquired said information in confidence,

including: through improper means; under circumstances giving rise to Defendants’

duties to maintain the secrecy of said information and limit its use; and from or

through individuals who owed a duty to maintain the secrecy of said information and

limit its use.

       55.       Defendants’ misappropriation of Plaintiff’s confidential, proprietary,

and trade secret information was willful and malicious.


                                            12
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.13 Filed 02/23/21 Page 13 of 20




      56.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, Plaintiff has suffered and will continue to suffer actual damages, and

Defendants have been unjustly enriched.

      57.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, Plaintiff is entitled to an award of actual damages, including but not

limited to the value of the unjust enrichment caused by Defendants’

misappropriation and benefit therefrom, in an amount to be determined at trial.

      58.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, Plaintiff also seeks an award of exemplary damages, attorney’s fees,

and costs.

      59.    As a direct and proximate result of Defendants’ willful and malicious

misappropriation of Plaintiff’s confidential, proprietary, and trade secret

information, and to prevent actual or threatened misappropriation of such

information, Plaintiff also seeks injunctive relief pursuant to M.C.L. § 445.1903.

                   COUNT III—Breach of Restrictive Agreement
                        (against Defendant Shiklanian)

      60.    Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

                                         13
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.14 Filed 02/23/21 Page 14 of 20




      61.    The Restrictive Agreement is a valid, binding contract supported by

valuable consideration.

      62.    Plaintiff has fully performed its obligations under the Restrictive

Agreement.

      63.    By virtue of Defendant Shiklanian’s aforementioned conduct,

Defendant Shiklanian has breached her contractual obligations under the Restrictive

Agreement.

      64.    As a direct and proximate result of her breaches, Defendant Shiklanian

will be liable to Plaintiff for consequential damages.

                  COUNT IV—Tortious Interference with Contract
                           (against All Defendants)

      65.    Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

      66.    The Restrictive Agreement is a contractual relationship between

Plaintiff and Defendant Shiklanian related to duties and obligations owed by

Defendant Shiklanian to Plaintiff during and after the termination of her employment

with Plaintiff.

      67.    Defendant Taline’s Fine Jewelry was aware of the Restrictive

Agreement.

      68.    Defendant Taline’s Fine Jewelry intentionally and improperly

interfered with, and will intentionally and improperly interfere with, the Restrictive

                                         14
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.15 Filed 02/23/21 Page 15 of 20




Agreement, including, but not limited to, by inducing Defendant Shiklanian to

breach the Restrictive Agreement through: forming a new competing company; and

using Plaintiff’s confidential and trade secret information known to Defendant

Shiklanian to solicit Plaintiff’s customers and clients and compete with Plaintiff for

customers and clients.

      69.    Defendants’ intentional and improper conduct was and is per se

wrongful, or was done without justification and for the sole purpose of interfering

with the Restrictive Agreement.

      70.    Plaintiff has been, and will continue to be, injured by Defendant Taline

Fine Jewelry’s intentional and improper acts of tortious interference.

         COUNT V—Tortious Interference with Business Expectancy
                      (against All Defendants)

      71.    Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

      72.    Plaintiff enjoys valid business relationships and expectancies with its

customers, prospective customer accounts, and employees.

      73.    These business relationships and expectancies have a reasonable

likelihood of future economic benefit to Plaintiff.

      74.    Defendants were aware of these business relationships and

expectancies from Defendant Shiklanian.

      75.    Defendants intentionally and improperly interfered with, and will

                                         15
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.16 Filed 02/23/21 Page 16 of 20




intentionally and improperly interfere with, these business relationships and

expectancies, including, but not limited to, by forming a new competing company;

and using Plaintiff’s confidential and trade secret information known to Defendant

Shiklanian to solicit Plaintiff’s customers and clients and compete with Plaintiff for

customers and clients.

       76.   Defendants’ intentional and improper conduct was and is per se

wrongful, or was done without justification and for the sole purpose of interfering

with Plaintiff’s business relationships and expectancies.

       77.   Plaintiff has been, and will continue to be, injured by Defendants’

intentional and improper acts of tortious interference.

               COUNT VI—Unjust Enrichment/Quantum Meruit
                        (against All Defendants)

       78.   Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

       79.   By virtue of its aforementioned intentional misconduct and improper

interference with Plaintiff’s confidential and trade secret information and customers

and prospective customers, Defendants have received a substantial benefit from

Plaintiff.

       80.   Defendants’ retention of funds it has or will earn through the use of

Plaintiff’s confidential and trade secret information allowed or will allow

Defendants to become unjustly and inequitably enriched to the detriment of Plaintiff.

                                         16
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.17 Filed 02/23/21 Page 17 of 20




      81.    Under the circumstances, it is inequitable for Defendants to retain the

benefits it has received or will receive from their intentional misconduct and

improper interference with Plaintiff’s confidential and trade secret information and

customers and prospective customers without approval or agreement from Plaintiff.

      82.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and will continue to suffer damages.

                    REQUEST FOR INJUNCTIVE RELIEF
                       AGAINST ALL DEFENDANTS

      83.    Plaintiff realleges all the foregoing paragraphs as if they were fully

restated herein.

      84.    Defendants’ misappropriation of Plaintiff’s confidential, proprietary,

and trade secret information constitutes a transgression of a continuing nature, for

which there is no adequate remedy at law.

      85.    Defendant Shiklanian’s breaches of her contractual obligations to

Plaintiff constitute transgressions of a continuing nature, for which there is no

adequate remedy at law.

      86.    Defendant Shiklanian, through and because of Plaintiff, has developed

goodwill with Plaintiff’s clients, prospective clients, and employees.

      87.    Unless restrained and enjoined, preliminarily and permanently,

Defendants will continue to use Plaintiff’s confidential, proprietary, and trade secret

information on behalf of themselves and their new company to compete with

                                          17
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.18 Filed 02/23/21 Page 18 of 20




Plaintiff for Plaintiff’s contractual relationships, business relationships and

expectancies, and employees.

      88.    Unless Defendants are restrained, their actions will also continue to

cause non-quantifiable and irreparable damages to Plaintiff’s goodwill and long-

standing contractual relationships, business relationships and expectancies, and

employees.

      89.    The harm to Plaintiff in the absence of an injunction substantially

outweighs any alleged harm to Defendants if an injunction is issued.

      90.    The public interest will not be harmed if an injunction is issued.

                             RELIEF REQUESTED

      For all the foregoing reasons, Plaintiff D. M. Rottermond Inc., through its

attorneys, Clark Hill PLC, respectfully requests that the Court enter judgment

against Defendants Taline Shiklanian and Taline’s Fine Jewelry LLC as follows:

      A.     LEGAL RELIEF

             1.    Compensatory, economic, noneconomic, exemplary, and
                   punitive damages in whatever amount it is found to be entitled;
                   and

             2.    An award of interest, costs and contractual attorney fees.

      B.     DECLARATORY AND EQUITABLE RELIEF

             1.    An order out of this Court preliminarily and permanently
                   enjoining Defendants from misappropriating Plaintiff’s trade
                   secrets and enjoining Defendant Shiklanian from violating the
                   restrictive covenants in the Restrictive Agreement;

                                         18
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.19 Filed 02/23/21 Page 19 of 20




           2.    An award of exemplary damages, punitive damages, interest,
                 costs, and contractual attorneys’ fees; and

           3.    Whatever other declaratory and/or equitable relief appears
                 appropriate at the time of final judgment.

Dated: February 23, 2021              Respectfully submitted,
                                      CLARK HILL PLC

                                      /s/Benjamin I. Shipper______________
                                      Jeremy S. Motz (P69022)
                                      151 S. Old Woodward Ave., Suite 200
                                      Birmingham, MI 48009
                                      (248) 988-5895
                                      jmotz@clarkhill.com
                                         -and-
                                      Benjamin I. Shipper (P77558)
                                      500 Woodward Ave., Suite 3500
                                      Detroit, Michigan 48226
                                      (313) 965-8300
                                      bshipper@clarkhill.com
                                      Attorneys for Plaintiff




                                    19
Case 2:21-cv-10393-PDB-KGA ECF No. 1, PageID.20 Filed 02/23/21 Page 20 of 20
